Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 1 of 15 PageID #: 905




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION



KALI TREE TOP, AS ADMINISTRATOR                      5:19-CV-05068-JLV
OF THE ESTATE OF CATHERINE
MINER, DECEASED, AND
INDIVIDUALLY AS A SURVIVOR; AND                ORDER DENYING PLAINTIFF’S
ESTATE OF CATHERINE MINER,                        MOTION TO COMPEL
                   Plaintiffs,
                                                        Docket No. 22
      vs.


UNITED STATES OF AMERICA,
                   Defendant.



                                  INTRODUCTION

      This matter is pending before the court on plaintiff Kali Tree Top’s

complaint against the United States of America (“government”) pursuant to the

Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 2671 et seq. Docket No. 1.

Ms. Tree Top appears as administrator of the estate of her mother, Catherine

Miner, deceased, who is alleged to have received negligent medical care from

the government’s employee(s). Id. Ms. Tree Top has now filed a motion to

compel discovery from the government. Docket No. 22. The government

resists the motion. Docket No. 27.
Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 2 of 15 PageID #: 906




                                     FACTS

      The facts which are pertinent to the instant motion to compel are as

follows. Further facts are incorporated in the discussion section below. The

parties had their discovery conference on February 7 and 18, 2020. Docket

No. 13 at p. 1, ¶ 1. They agreed to exchange initial disclosures required by

Federal Rule of Civil Procedure 26(a)(1) by April 3, 2020. Id. at p. 5, ¶ 10.

      The government has produced to Ms. Tree Top several documents, both

electronically and in paper. Ms. Tree Top objects that the government’s

production of initial disclosures is incomplete or improper and moves to compel

further production of documents. The government asserts that it has fulfilled

its duty to make initial disclosures and, indeed, has gone beyond that duty.

Ms. Tree Top has never served the government with any interrogatories,

requests for the production of documents, requests to admit, or any other

discovery requests. Therefore, Ms. Tree Top’s motion is based solely on the

government’s duty to make initial voluntary disclosures. The individual

categories of documents at issue are described below.

                                  DISCUSSION

A.    Scope of Duty to Make Initial Disclosures

      In federal court, the parties have a duty to voluntarily turn over certain

discovery at the beginning of a case without the necessity of the opposing party

serving them with discovery requests. FED. R. CIV. P. 26(a)(1). These are what

are known as the parties’ “initial disclosures.” Id. Rule 26 sets forth four

categories of discovery that are encompassed by a party’s initial disclosures:



                                        2
    Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 3 of 15 PageID #: 907




         (i) the name and, if known, the address and telephone number of
         each individual likely to have discoverable information—along with
         the subjects of that information—that the disclosing party may use
         to support its claims or defenses, unless the use would be solely
         for impeachment;

         (ii) a copy—or a description by category and location—of all
         documents, electronically stored information, and tangible things
         that the disclosing party has in its possession, custody, or control
         and may use to support its claims or defenses, unless the use
         would be solely for impeachment;

         (iii) a computation of each category of damages claimed by the
         disclosing party—who must also make available for inspection and
         copying as under Rule 34 the documents or other evidentiary
         material, unless privileged or protected from disclosure, on which
         each computation is based, including materials bearing on the
         nature and extent of injuries suffered, and

         (iv) for inspection and copying as under Rule 34, any insurance
         agreement under which an insurance business may be liable to
         satisfy all or part of a possible judgment in the action or to
         indemnify or reimburse for payments made to satisfy the
         judgment.

See FED. R. CIV. P. 26(a)(1)(A). Unless otherwise ordered by the court, “all

disclosures under Rule 26(a) must be in writing, signed, and served.”1 See

FED. R. CIV. P. 26(a)(4).

         Paragraphs (iii) and (iv) do not apply to the government in this matter

because the government is not claiming damages in this action, and it has no

insurance that might apply to cover part or all of plaintiff’s damages. Docket



1 The court rejects the government’s assertion that only formal discovery
requests need to be signed and that initial disclosures need not be signed. See
Docket No. 27 at p. 9 (relying on Rule 26(g)). Initial disclosures are
“disclosures under Rule 26(a)” and therefore Rule 26(a)(4) requires that they be
in signed. The court agrees, however, that documents produced pursuant to
an informal request rather than pursuant to a request under Rule 26 or Rule
34 need not be signed.

                                           3
Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 4 of 15 PageID #: 908




Nos. 11 (government answer) and 13 at p. 2, ¶ 3 (government has no

insurance). The court notes that categories (i) and (ii), which are applicable to

the government, are qualified by the phrase “that the disclosing party may use

to support its claims or defenses, unless the use would be solely for

impeachment.” See FED. R. CIV. P. 26(a)(1)(A)(i) and (ii). Thus, the government

need not disclose every name or document which is relevant to the case as a

whole. Id. The government is limited to disclosing names and documents

which the government may use to support its defenses. Id.

      With the above guidelines in mind, the court turns to Ms. Tree Top’s

individual points of contention.

B.    Application of the Law to Ms. Tree Top’s Motion

      1.    Copies of medical records and x-rays

      On the due date for initial disclosures, the government contacted

plaintiff’s counsel and explained that, due to the pandemic, it would not be

able to provide paper copies of Ms. Miner’s medical records on that date. The

government inquired whether it could have an extension of time to provide

“hard” copies of those documents. Alternatively, the government inquired

whether it could provide these documents electronically through a cloud-

sharing program. Docket No. 26-1

      Plaintiff’s counsel agreed to an extension of time and asked for both hard

copies and cloud-sharing. Docket No. 26-5.

      Plaintiff served its initial disclosures on the government via email on

April 3, 2020, and her attorney indicated he had complete copies of Ms. Miner’s



                                        4
Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 5 of 15 PageID #: 909




medical records including imaging documents. Docket No. 26-2. Plaintiff did

not produce copies of these documents for the government because plaintiff

had already submitted them to the Indian Health Service (“IHS”) through the

administrative claims process. Id. Plaintiff’s counsel did not sign this initial

disclosure. Id.

      The government served its initial disclosures via email also on April 3,

2020. Docket No. 26-6. Those disclosures are signed electronically by

government counsel. Id. at p. 2. Consistent with earlier conversation between

counsel, the government represented it had requested the Cheyenne River

Health Center to produce all medical records in its possession, including

imaging and chart notes, related to Ms. Miner from January 2010 through May

2017. Id. Further, the government represented it had not received those

medical records yet, but that the government would provide paper copies of the

records as well as provide them via a cloud-sharing platform. Id.

      On June 7, 2020, plaintiff’s counsel inquired about the status of the

government’s production of Ms. Miner’s electronic and paper medical records.

Docket No. 26-7. The government responded it was still attempting to obtain

the records in question, but the pandemic was complicating the matter.

Docket No. 26-8. Government counsel acknowledged that both the government

and Ms. Tree Top had what were thought to be complete sets of Ms. Miner’s

medical records, but that the government was making a separate request to the

health center so that both plaintiff and the government could compare what




                                        5
Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 6 of 15 PageID #: 910




they already had against what the health center produced to ensure each party

had complete records. Id.

      On June 26, 2020, in a signed pleading, the government supplemented

its initial disclosures by disclosing approximately 1,500 pages of Ms. Miner’s

medical records and 50 pages of non-privileged communications from the

administrative file. Docket No. 26-12. Those documents were provided in

electronic form to plaintiff’s counsel. Id.; Docket No. 26-25 at pp. 1-2. In its

supplemental disclosures, the government also disclosed four x-rays from June

24, 2015; October 9, 2016; May 7, 2017; and May 7, 2017; which were not

produced because they were already in plaintiff’s possession. Docket

No. 26-12.

      The documents provided electronically on June 26, 2020, were physically

delivered in hard copy form to plaintiff’s counsel via Fed Ex on August 27,

2020. Docket No. 26-23. The cloud sharing platform was never set up

because plaintiff’s counsel never responded to the government’s overtures to

try to get it set up. Docket No. 26-25. An additional approximately 200 pages

of patient visit reports from August 2016 to May 2017 were provided on

September 30, 2020. Docket No. 26-31.

      The government took it upon itself to obtain and pay for Ms. Miner’s

records from third party Monument Health Rapid City Clinic. Approximately

150 pages of Monument Health records were provided to plaintiff’s counsel on

December 3, 2020. Docket No. 26-34 at p. 1.




                                        6
Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 7 of 15 PageID #: 911




      When plaintiff’s counsel objected that some of the supplemental initial

disclosures had not been signed by government counsel, the government

provided a new initial disclosure document listing everything that had been

provided by the government up to that date and signed by counsel on February

11, 2021. Docket No. 26-34. That document was accompanied by a CD

containing the four x-rays disclosed in the government’s initial disclosures

dated June 26, 2020. Id.

      The government’s production of Ms. Miner’s medical records satisfies the

government’s obligations under Rule 26(a). It has provided in both electronic

and paper form all of Ms. Miner’s medical records, including imaging records

such as x-rays and records from third-party Monument Health. Furthermore,

the government’s omnibus February 11, 2021, disclosure satisfied the

requirement that the initial disclosures be signed by government counsel. The

court denies plaintiff’s motion to compel as to Ms. Miner’s medical records.

      2.    Privileged Documents

      On June 26, 2020, when the government supplemented its initial

disclosures, it also produced a privilege log as to 26 letters and documents that

were withheld based on either attorney-client privilege or attorney work

product doctrine. Docket No. 26-17. The government’s log identifies the date,

author, and recipient of each document as well as a brief description of what

the document is and what privilege is asserted as to that document. Id. These

documents all pre-date the filing of Ms. Tree Top’s complaint in this court

except three. The court infers that, except for these three documents, the



                                        7
Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 8 of 15 PageID #: 912




remaining documents are related to evaluation of plaintiff’s claim at the

administrative level.

      Ms. Tree Top asserts the government’s privilege log is inadequate. Rule

26(b)(5) requires that a party asserting a claim of privilege must expressly make

the claim and must “describe the nature of the documents, communications, or

tangible things not produced or disclosed—and do so in a manner that, without

revealing information itself privileged or protected, will enable other parties to

assess the claim.” See FED. R. CIV. P. 26(b)(5)(A).

      The government’s privilege log satisfies the requirements of Rule 26(b)(5).

For example, a July 30, 2018, letter from a Health and Human Services lawyer

to the FTCA Coordinator for the Great Plains Area IHS is described as

correspondence regarding plaintiff’s administrative claim. Docket No. 26-17 at

p. 3. The privileges asserted are attorney-client and work product. Id. This is

sufficient for the court to assess the claim of privilege. It is noted plaintiff does

not assert the claim of privilege is misplaced, only that the privilege log is

inadequate.

      Similarly, an August 20, 2018, narrative response to plaintiff’s

administrative claim prepared at the direction of counsel by a registered nurse

and sent to the Health and Human Services department is claimed as attorney-

client privileged and work product. Id. This description is sufficient for the

court to assess the claim of privilege. The court denies plaintiff’s motion to

compel on the grounds that the government’s privilege log is inadequate.




                                          8
    Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 9 of 15 PageID #: 913




         3.    “Fake” email

         Ms. Tree Top alleges the government provided a partial email as part of

its initial disclosures and represented it was a true and correct complete copy.

Plaintiff also alleges this email has been altered.

         The email string in question is between Ms. Tree Top’s counsel and a

paralegal for the government that covers the period August 23, 2018, to

September 6, 2018, during the administrative period of this claim.2 Docket No.

26-4. The subject of all the emails are plaintiff’s counsel’s attempts to send to

the government’s paralegal Ms. Miner’s medical records. Id. Plaintiff’s counsel

appeared to have technical difficulties and sought advice about how best to

convey electronic medical records to the agency for the administrative claim.

Id. Eventually, a combination of paper records and CDs were sent by plaintiff’s

counsel to the government’s paralegal via United Parcel Service and the

paralegal subsequently confirmed receipt of those records and success in

opening the CDs. Id.

         Plaintiff’s counsel had a complete copy of the email string all along, but

he pointed out to the government that the document it had provided to him

was only part of the email string. The government then responded by finding

and sending to plaintiff’s counsel the complete email string. Docket No. 26-24.

Furthermore, although the print font, spacing, and style is different in different


2 Under the FTCA, a claimant is required to first submit a claim to the
appropriate federal agency. 28 U.S.C. 2675(a). The agency can evaluate the
claim and chose to pay it during the administrative proceedings. If the agency
denies the claim or takes no action within six months, then the claimant can
file suit in federal district court. Id.

                                           9
Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 10 of 15 PageID #: 914




print-outs of the email, the content is the same in all. Compare Docket No. 26-

14, with Docket No. 26-15.

      This information is irrelevant to the issue of whether a government

employee was negligent and whether that negligence was the proximate cause

of injury to Ms. Miner. An agency’s disposition of a claim is not competent

evidence of either the government’s liability or the plaintiff’s damages. 28

U.S.C. § 2675(c). The focus of the evidence at trial is whether the government’s

employee(s) were negligent and, if so, whether that negligence was the

proximate cause of Ms. Miner’s injuries. 28 U.S.C. § 1346(b)(1).

      The agency’s investigation of plaintiff’s administrative claim—whether

that investigation was good, bad, or indifferent—is simply irrelevant to the

issues in this lawsuit. Id. The government need not have produced this email

at all because it is not relevant to the government’s claims or defenses. See

FED. R. CIV. P. 26(a)(1)(A). The court denies plaintiff’s motion to compel as to

the provision of a “fake” email.

      4.     Metadata

      The metadata plaintiff sought was sent to plaintiff’s counsel on

September 17, 2020. Docket Nos. 26-10 & 26-27. Plaintiff’s counsel then

additionally requested information on who accessed Ms. Miner’s records

electronically and when; a special report was run showing that information and

it was provided to plaintiff’s counsel on September 22, 2020. Docket.

No. 26-29. It is not clear exactly why plaintiff is still objecting or, if she is,

what that objection is.



                                          10
Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 11 of 15 PageID #: 915




      The provision of metadata is not a given in any case. Metadata is “data

about data.” Sedona Principles, Commt. 12a, pp. 185-86 (2d ed. 2007). It is

information about a particular electronic file which describes how, when, and

by whom it was collected, created, accessed, or modified and how it is

formatted, including data demographics such as size, location, storage

requirements and media information. Id. Metadata includes the contextual,

processing, and use information needed to identify and certify the scope,

authenticity, and integrity of active or archival electronic information or

records. Id. Such information can include the file name, file location, file

format, file type, file size, creation date, date of last modification, date of last

access, date of last metadata modification, and who is allowed to read, write,

and run the file. Id. Metadata is hidden and not readily visible. Id. at Commt.

12a, p. 185.

      Here, the parties’ discovery plan required only that electronically stored

information be provided on a Compact Disc (CD/DVD) either as a Portable

Document Format (PDF) or Eclipse with viewer. Docket No. 13 at p. 5. The

parties did not require that a party produce electronic discovery in a form that

preserves metadata. Id. In fact, converting a native document to PDF scrubs

the document of metadata, so it could be said the parties stipulated that they

did not have to provide metadata when they stipulated to production in PDF

format. Sedona Principles, Commt. 12a, p. 186; Diesel Machinery, Inc. v.

Manitowoc Crane, Inc., 4:09-cv-04087-RAL, 2011 WL 677458, at *3 (D.S.D.

Feb. 16, 2011) (difference between production of ESI in native format as



                                          11
Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 12 of 15 PageID #: 916




opposed to PDF is that metadata is scrubbed from the latter, but not the

former). Where parties stipulated to producing documents in PDF format, the

court held metadata did not have to be produced. Diesel Machinery, Inc., 2011

WL 677458, at *3.

      Rule 34 on the production of documents does not specifically address

whether metadata must be produced in the usual case. See FED. R. CIV. P. 34.

There are several cases noting an emerging presumption against requiring the

production of metadata. ADT Security Servs., Inc. v. Swenson, Civ. No. 07-

2983 (JRT/AJB), 2009 WL 10690407, at *2 (D. Minn. July 23, 2009); Wyeth v.

Impax Labs., Inc., 248 F.R.D. 169, 171 (D. Del. 2006); Williams v.

Sprint/United Mgmt. Co., 230 F.R.D. 640, 645-47 (D. Kan. 2005).

      Under these circumstances, the court declines to hold whether the

government was required to produce metadata as part of its initial disclosures.

Although the parties stipulated to produce documents in PDF format, they also

agreed such production could be in Eclipse. The court does not know whether

production of documents in Eclipse would preserve metadata.

      The law is uncertain, but indications are the consensus would be against

a requirement of producing metadata without a showing of special need for it.

In any event, the government did provide metadata to plaintiff. Plaintiff fails to

explain why that production is insufficient or incomplete.

      Plaintiff additionally points to federal regulations under the Health

Insurance Portability and Accountability Act of 1996, Public Law 104-191

(HIPAA), and emphasizes that those regulations give patients the right to have



                                        12
Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 13 of 15 PageID #: 917




access to the metadata associated with their medical records. Docket No. 30 at

p. 9 (citing 45 C.F.R. § 164.524). The cited regulation does not explicitly

provide that a patient has a right to the metadata associated with her medical

records, although there is provision for accessing the records in electronic form

if that is how they are kept. 45 C.F.R. § 164.524(c)(2)(ii).

      In addition, here, the patient is Ms. Miner, and it is not Ms. Miner

making the request for the records. Instead, it is the administrator of

Ms. Miner’s estate seeking the records through her counsel. Plaintiff has made

no showing that an administrator of a deceased person’s estate has a right

under HIPAA to request the deceased’s metadata associated with the

deceased’s electronic medical records. The court denies plaintiff’s motion to

compel further metadata as a component of the government’s initial

disclosures.

      5.       Name of Reviewing Doctor

      Plaintiff seeks to compel, under the umbrella of the initial disclosure

requirement, the name of the doctor who reviewed plaintiff’s administrative

claim. As discussed above, how the agency handled plaintiff’s administrative

claim is irrelevant. What happened at the administrative level is significant

only for purposes of determining whether plaintiff properly exhausted by

presenting her claim to the agency first. 28 U.S.C. § 2675(b). In this lawsuit in

this court, the focus is now on whether the government’s employee(s) were

negligent and whether that negligence proximately caused Ms. Miner’s injuries.

Because the information sought is irrelevant, it is not relevant to the



                                        13
Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 14 of 15 PageID #: 918




government’s claims or defenses and, accordingly, the government has no duty

to disclose that information under Rule 26(a)(1)(A).

      In addition, the government has resisted disclosure of the doctor who

reviewed plaintiff’s claim at the agency level under Rule 26(b)(4)(D). That rule

provides that experts who are employed only for trial preparation or in

anticipation of trial and who are not going to be called as a witness at trial may

not have their opinions or the facts relied upon in forming those opinions

discovered. See FED. R. CIV. P. 26(b)(4)(D). The court agrees. Unless the

government determines it will call this individual as a witness at trial, or unless

plaintiff can show one of the exceptions to the rule apply (see subparts (D)(i)

and (ii)), the discovery is not permissible. It is certainly not required as part of

the government’s initial disclosures.

                                  CONCLUSION

      The court reiterates that Ms. Tree Top has not served the government

with formal requests for discovery. Her motion is premised only on the

requirement of initial disclosures under Rule 26(a)(1)(A). The government met

its obligations to provide documents relevant to its claims and defenses as

required by Rule 26(a)(1)(A). Nothing that was provided was improper or

incomplete. In many instances, the government went beyond what was strictly

required by Rule 26(a)(1)(A) and provided additional documents simply because

plaintiff’s counsel made an informal request for them.

      If there are other matters plaintiff wishes to discover, she should avail

herself of the other tools available for formal discovery requests under the civil



                                         14
Case 5:19-cv-05068-JLV Document 45 Filed 09/15/21 Page 15 of 15 PageID #: 919




procedure rules. The government, of course, is under a continuing obligation

to update its initial disclosures if new information comes to light—an obligation

that rests equally upon the plaintiff. It is therefore

      ORDERED that plaintiff’s motion to compel [Docket No. 22] is denied in

its entirety. Plaintiff’s several requests for sanctions for alleged discovery

abuses are also denied as the court has discovered no such abuses on the part

of the government.

                         NOTICE OF RIGHT TO APPEAL


      Pursuant to 28 U.S.C. § 636(b)(1)(A), any party may seek reconsideration

of this order before the district court upon a showing that the order is clearly

erroneous or contrary to law. The parties have fourteen (14) days after service

of this order to file written objections pursuant to 28 U.S.C. § 636(b)(1)(A),

unless an extension of time for good cause is obtained. See FED. R. CIV. P.

72(a); 28 U.S.C. § 636(b)(1)(A). Failure to file timely objections will result in

the waiver of the right to appeal questions of fact. Id. Objections must be

timely and specific in order to require review by the district court. Thompson

v. Nix, 897 F.2d 356 (8th Cir. 1990); Nash v. Black, 781 F.2d 665 (8th Cir.

1986).


      DATED this 15th day of September, 2021.


                                       BY THE COURT:



                                       VERONICA L. DUFFY
                                       United States Magistrate Judge


                                         15
